Citation Nr: 1619262	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  05-31 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating for residuals of trauma to the cervical spine including cervalgia and right C5-6 radiculopathy (cervical spine disability), currently rated as 30 percent disabling, including on an extra-schedular basis. 

2.  Entitlement to service connection for headaches, including as secondary to the service-connected cervical spine disability


REPRESENTATION

Veteran represented by:	Daniel A. Shawl, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to December 1986.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2005 and August 2005 rating decisions of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran presented testimony before the undersigned Veterans Law Judge July 2011 at a local office.  A transcript of this hearing is of record.  

The Board reviewed these claims in January 2012.  The Board remanded the claims for additional development, and they have been returned for appellate review.

In October 2015, VA received a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing the current attorney of record as the Veteran's representative.  In February 2016, the Board's sent a letter to the Veteran's representative, informing him of the proper method of requesting the Veteran's paper claims file.  The representative was provided 30 days from the date of the letter to fax his request for the paper claims file to the Board.  No response from the representative has been received.  The Board will thus continue with appellate consideration.

In addition to the paper claims file, this appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains a December 2013 VA examination for the Veteran's claim of entitlement to service connection for headaches, as well as VA treatment records.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in the VBMS electronic claims file or not relevant to the issue on appeal.  The VBMS contains documents beginning in August 2014 through October 2015, all of which are not contained in the Veteran's paper claims file.  The Board has reviewed all relevant documents.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary for the Veteran's claims.  Beginning with the Veteran's claim of entitlement to an increased rating for his cervical spine disability, remand is necessary to afford the Veteran an updated examination.  The Veteran was afforded an examination for his cervical spine in January 2013, pursuant to the Board's January 2012 remand directives.  At that time, the examiner found no evidence of radiculopathy in the upper extremities, finding further that the Veteran had no other neurologic abnormalities related to his cervical spine condition.  The Veteran was afforded an electromyography test (EMG) for this examination.  The examiner found that the findings were consistent with mild left carpal tunnel syndrome with demyelination.  The examiner noted that the findings showed no electrodiagnostic evidence of cervical radiculopathy or neuropathy of the right upper extremity.  

In October 2013, the Veteran's previous representative submitted a brief in which he contended the Veteran was entitled to separate ratings for radiculopathy of the upper extremities and for headaches, both as conditions that are associated with the Veteran's cervical spine disability.  In support of this contention, the brief pointed to an October 2013 medical opinion, in which the Veteran's treating VA physician noted that the Veteran had steady neck pain that was characterized as sharp, sometimes causing severe headaches.  The pain would intermittently shoot down and radiated down to the bilateral arms.  The Veteran's treating physician referred to a July 2013 MRI study, which demonstrated severe cervical spondylosis but no evidence of myelopathy.  The physician concluded by opining that the Veteran "deserves an upgrade of his disability."  

The Veteran also submitted a correspondence in October 2014, in which he indicated he had started physical therapy for his neck.  With regard to present symptoms, the Veteran reported that his cervical spine condition was causing his headaches, numbness in his arms and shoulders, and tingling in his hands and fingers. 

In short, the Veteran's reports, and the medical records indicate, that his cervical spine condition may have worsened in severity since his previous examination.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  As such, the Board finds that another VA examination is necessary.

Remand is also necessary for the Veteran's claim of entitlement to service connection for headaches.  VA afforded the Veteran an examination for this claim in December 2013.  At that time, the examiner opined that it was less likely than not that the Veteran's headache disability was related to his active duty.  The examiner also opined that the Veteran's cervical spine disability did not cause or aggravate his headaches.  The Board finds that a new examination and opinion is necessary.  First, the Veteran has consistently and credibly related that his headaches have existed since his active duty.  For instance, the Veteran complained in a November 2013 VA evaluation that he first suffered from headaches after he suffered from a neck injury in his military service.  The Veteran also testified in the Board hearing in July 2011 that he suffered from headaches since his military service.  The December 2013 examiner, while noting the Veteran's report that he had suffered from headaches since his military service, did not account for the Veteran's reports in his opinion.  Rather, the examiner relied solely on the lack of medical evidence regarding headaches in the Veteran's service treatment records.  However, where the Veteran has provided lay testimony of an in-service event, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Remand is necessary to provide the Veteran an examination and opinion that accounts for his lay statements.  

Next, as noted previously, there is some evidence of record that suggests the Veteran's headache condition is related to his cervical spine disability.  For instance, VA treatment records from 2014 note the Veteran's headache condition as being possibly cervicogenic.  As the Veteran is reporting increased symptoms with regard to his cervical spine disability, another opinion should be obtained as to whether the Veteran's headaches are related to his cervical spine condition.   

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected cervical spine disability.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner should also assess if the Veteran has any neurological manifestations, specifically headaches or radiculopathy, to include with regard to the shoulders, arms, hands, and down the back.  If so, these neurological manifestations should be identified and the severity thereof described in detail.  The examiner must also reconcile the contrasting opinions of the December 2004, June 2009, and January 2013 VA examiners' concerning the existence of radiculopathy, and the conflicting 2005 private EMG report and January 2013 EMG report.

The examiner should also opine as to what limitations, if any, the Veteran's service-connected cervical spine disability places on his ability to obtain employment, considering factors such as employment history, occupational history, and the impact of the medications he is taking for his cervical spine disability.  

4.  After any additional records are associated with the claims file, and after or contemporaneous to the examination provided for the Veteran's cervical spine, provide the Veteran with an appropriate examination to determine the etiology of his headaches.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a. Is it at least as likely as not (a 50 percent or higher degree of probability) that the headaches were caused or aggravated by the Veteran's military service?   

The examiner must specifically address the Veteran's statements that he first began experiencing headaches after he suffered his neck injury during his military service. 

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the headaches are proximately due to the Veteran's service-connected cervical spine disability?

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the headaches have undergone a permanent increase in severity due to the Veteran's service-connected cervical spine disability?  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

